DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed April 13, 20121.
Remarks
3.	Claims 1-16, 18, and 20-27 are currently pending. The previous Office action indicated claims 1-8 to be allowable over prior art. Claims 9-16 were rejected and claims 17 and 18 were objected to as being dependent upon a rejected base claim, but were indicated to be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Currently amended claim 9 includes the limitations of allowable claim 17. Added claim 20 includes limitations of claim 9 combined with the allowable limitations of claim 18. 
Allowable Subject Matter
4.	Claims 1-16, 18, and 20-27 are allowable over prior art. 
	The following is an examiner’s reason for allowance: Prior art teaches a cleaning system for cleaning a currency transport device, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-16, 18, and 20-27 of the present claimed invention. Specifically prior art fails to teach the claimed cleaning system for cleaning a currency transport device comprising a cleaning card, wherein the cleaning card comprises: a first end portion, and a second end portion; and a handled cleaning card holder, wherein the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
/ALLYSON N TRAIL/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
April 23, 2021